Citation Nr: 1810830	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  09-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for a gastrointestinal disability other than gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), to include ulcerative colitis and Crohn's disease.

2. Entitlement to an initial rating in excess of 50 percent for right-sided facial keloids.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 1989, with periods of Reserve duty between December 1989 and October 1993.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over these matters now resides with the Togus, Maine RO.

In August 2013, the Veteran testified before the undersigned at a Board hearing in Washington, DC.  A transcript of that hearing is of record.

In a March 2014 decision, the Board ordered a remand for additional development for the issues of entitlement to service connection for a back disability, hip and thigh disability, hypertension, osteoporosis, a gastrointestinal disability other than GERD and IBS, and the issue of entitlement to an initial rating in excess of 50 percent for right-sided facial keloids.  During the pendency of the appeal, a November 2014 rating decision granted service connection for osteoporosis of the back, and a January 2017 rating decision granted service connection for hypertension, osteoporosis of the left hip, and osteoporosis of the right hip.  Therefore, as the RO granted the benefits sought on appeal, these issues are no longer before the Board.  Shoen v. Brown, 6 Vet. Ap. 456 (1994).  Development pertaining to the issues of entitlement to service connection for a gastrointestinal disability other than GERD and IBS and entitlement to an initial rating in excess of 50 percent for right-sided facial keloids has been completed and these matters are returned to the Board for further consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. The record reflects that the Veteran's TDIU claim was most recently denied in an unappealed November 2016 rating decision; however, pursuant to Rice, a claim for a TDIU is part of the appeal for a higher evaluation for the Veteran's right-sided facial keloids currently before the Board, as the Veteran, in an April 2014 claim for entitlement to a TDIU, as well as a Mach 2014 lay statement, asserted he was unemployable in part, due to his service-connected right-sided facial keloids.  As such, entitlement to a TDIU is before the Board.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's gastrointestinal disability, to include ulcerative colitis and Crohn's disease, did not originate in service, was not manifest within one year of discharge from service, is not otherwise etiologically related to any period of active duty, and was not caused or aggravated by a service-connected disability.

2.  The Veteran's right-sided facial keloid scars are manifested by four characteristics of disfigurement, but not by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or by six or more characteristics of disfigurement.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection, to include on a secondary basis, for a gastrointestinal disability other than GERD and IBS, to include ulcerative colitis and Crohn's disease, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for an initial rating in excess of 50 percent for right-sided facial keloids have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Code (DC) 7800 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in July 2008. 
Additionally, the Veteran is challenging the evaluation in connection with the grant of service connection for right-sided facial keloids.  Where an underlying claim has been granted and there is disagreement as to ?downstream" questions, there is no need to provide additional § 5103 notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Accordingly, VA's duty to notify the Veteran has been met.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran. Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In March 2014, the Board remanded the claims of entitlement to an initial disability rating in excess of 50 percent for right-sided facial keloids and entitlement to service connection, to include on a secondary basis, for a gastrointestinal disability other than GERD and IBS for additional development.  Pursuant to the Board's remand directives, the AOJ scheduled the Veteran for VA examinations; obtained copies of the Veteran's outstanding treatment records; obtained copies of the Veteran's outstanding service treatment records (STRs) and military personnel records (MPRs); verified the Veteran's period of Reserve service; and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2017).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).




B.  Factual Background and Analysis

The Veteran seeks service connection for a gastrointestinal disability other than GERD and IBS, which he contends had its onset during his military service.  Alternatively, he claims that his current ulcerative colitis and Crohn's disease have developed secondary to medications administered for his service-connected right-sided facial keloids.

The Veteran's STRs are silent for complaints of, diagnosis of, or treatment for a gastrointestinal disability other than GERD and IBS, to include ulcerative colitis or Crohn's disease.  While complaints of vomiting are noted in the Veteran's STRs, the Veteran's August 1989 separation examination reflects that he denied having or experiencing frequent indigestion, stomach, liver, or intestinal problems.

Subsequent to service, within one year of separation, the Veteran's post-service treatment records are negative for signs and symptoms related to a gastrointestinal disability other than GERD and IBS.

Post-service private treatment records reflect a diagnosis of and treatment for ulcerative colitis and Crohn's disease in 2003 and 2012, respectively.

During his August 2013 Board hearing, the Veteran testified that during service, he experienced pain in his stomach, bloating, nausea, and diarrhea after his hernia surgery.  He indicated he visited sick call and was given Tetracycline and injections.  He asserted that he was not diagnosed with colitis until after separation from service, by a private specialist who reviewed the Veteran's military records.  Upon seeing that the Veteran received Kenalog injections during service for his service-connected keloids, the private specialist informed the Veteran that his stomach disorder, to include colitis, was due to the medication administered to the Veteran in service to treat his keloids.

An April 2014 statement by the Veteran's private physician confirmed a current diagnosis of Crohn's disease and symptoms, to include severe diarrhea and abdominal pain. 

Pursuant to the Board's March 2014 remand, the Veteran was afforded a VA examination to determine the etiology of his colitis and Crohn's disease.  The Veteran reported that he developed reflux and sought treatment during service, upon which he was told to obtain over-the-counter medication.  His symptoms at the time of examination included epigastric distress, dysphagia, reflux, regurgitation, substernal pain, nausea, and vomiting.  The examiner opined that it is less likely than not that the Veteran's gastrointestinal disability is etiologically related to the Veteran's active service, stating that the Veteran's STRs are silent for any indications that the Veteran experienced gastrointestinal problems during service.  Additionally, the examiner opined that it is at least as likely as not that the Veteran's gastrointestinal disability was caused or aggravated by the Veteran's service-connected keloids, stating that keloids are a form of disfigurement and do not have an effect on the gastrointestinal tract.

As the Veteran asserts that the medication itself used to treat his service-connected right-sided facial keloids caused his gastrointestinal disability, the Veteran was afforded an additional VA examination in December 2016.  The examiner confirmed a diagnosis of ulcerative colitis and Crohn's disease, with an onset of 2003 and 2012, respectively.  The examiner opined that it is less likely than not that the Veteran's gastrointestinal disability is proximately due to or the result of the Veteran's service-connected keloids.  The examiner explained that keloid medication does not cause ulcerative colitis or Crohn's disease, as they are independent of one another.  

A January 2017 VA Disability Benefits Questionnaire (DBQ) was obtained to clarify the December 2016 VA examiner's opinion.  The January 2017 VA examiner opined that it is less likely as not that the Veteran's ulcerative colitis and Crohn's disease are proximately due to, aggravated by, or the result of medications, to include Kenalog injections, taken for the Veteran's service-connected keloids.  The examiner stated that while the Veteran has a history of keloid scar treatment with Kenalog injections, there is no known medical association of Kenalog causing or aggravating gastrointestinal disorders, to include ulcerative colitis and Crohn's disease.  The examiner explained that ulcerative colitis and Crohn's disease are caused by auto-immune disorders that are often inherited or familial, but that are unrelated to the administration of Kenalog.  The examiner stated that Kenalog does not cause auto-immune disorders that would lead to ulcerative colitis or Crohn's disease, but rather, Kenalog is often utilized as treatment for auto-immune disorders.

After consideration of the entire record and relevant law, the Board finds that service connection for a gastrointestinal disability other than GERD and IBS, to include ulcerative colitis and Crohn's disease, is not warranted.  The Board has reviewed all of the evidence of record, to include in-service and post-service treatment records, which does not support the finding that a gastrointestinal disability other than GERD and IBS was demonstrated during the Veteran's military service, that this claimed disability was compensably disabling within one year of separation from active duty, or that there is a nexus between the claimed disability and service or the Veteran's service-connected right-sided facial keloids.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110 (2012); Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board notes that the Veteran's post-service private treatment records and VA examinations reflect diagnoses of ulcerative colitis and Crohn's disease, with onset in 2003 and 2012.  Therefore, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

The Board finds that the Veteran's ulcerative colitis and Crohn's disease did not manifest during service or within one year thereafter.  No complaints of, treatment for, or diagnosis of either disability was found Veteran's STRs.  Additionally, the Veteran does not assert that his ulcerative colitis and Crohn's disease were diagnosed during active service.  Further, the evidence does not demonstrate that the Veteran's ulcerative colitis and Crohn's disease manifested within one year of separation from service.  Likewise, the Veteran does not contend that these disabilities began at that time.  The Board notes that a gap of nearly 15 years exists in the Veteran's treatment records from the time of separation from service up until 2003, when the Veteran was diagnosed with and treated for ulcerative colitis, as well as a gap of nearly 25 years from the time of separation from service up until 2012, when the Veteran was diagnosed with and treated for Crohn's disease.  These periods without treatment for ulcerative colitis and Crohn's disease are evidence that there has not been a continuity of symptoms.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Thus, the Board finds that the Veteran's ulcerative colitis and Crohn's disease did not have their onset in active service or within one year thereafter.

There is no medical or other competent evidence of a nexus between the Veteran's ulcerative colitis and Crohn's disease and his military service.  As noted, the August 2014 and January 2017 VA examiners opined the Veteran's ulcerative colitis and Crohn's disease were less likely than not caused by or a result of an event in military service, as the Veteran's STRs were negative for complaints of, diagnosis of, or treatment for both disabilities, and the Veteran's separation examination specifically denied gastrointestinal problems.  Significantly, the August 2014 and January 2017 VA examination reports include the most thorough and factually supported opinions of record, given they are consistent with other evidence of record and included review of the claims file as well as the Veteran's hearing testimony and his lay statements.  The VA examiners determined that there is no nexus between the Veteran's ulcerative colitis and Crohn's disease and his military service.  The examiners have training, knowledge, and expertise on which they relied to form their opinions, and they provided persuasive rationale for them.

The Board acknowledges the Veteran's contentions that his ulcerative colitis and Crohn's disease are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to report observable symptoms, the Board finds that determining the etiology of a gastrointestinal disability requires more than a layperson can be expected to competently address.  In this case, the etiology of a gastrointestinal disability is a complex medical question that is not within the competence of a lay person and requires medical expertise.  As there is no indication that the Veteran has any medical training, education or expertise, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis.  Therefore, the Veteran's lay assertions in the present case are outweighed by the existing medical opinion of record.  As such, the Board finds that direct service connection is not warranted.

The Board further notes that the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and severity of the Veteran's ulcerative colitis and Crohn's disease and his service-connected right-sided facial keloids.  In the January 2017 DBQ, the VA examiner provided a negative nexus opinion as to the question of whether or not the Veteran's ulcerative colitis and Crohn's disease were was caused by or aggravated by medications administered to treat his service-connected right-sided facial keloids, stating that there is no known medical association of Kenalog causing or aggravating gastrointestinal disabilities such as ulcerative colitis and Crohn's disease.  Further, the examiner explained that ulcerative colitis and Crohn's disease are caused by auto-immune disorders that are unrelated to the use of Kenalog and that Kenalog is often used to treat such auto-immune disorders.  Gastrointestinal disabilities such as ulcerative colitis and Crohn's disease are not disabilities that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, absent competent medical evidence linking ulcerative colitis and Crohn's disease to the Veteran's service-connected right-sided facial keloids, the criteria for service connection on a secondary basis have not been met.

Taking into account all the relevant evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection, to include on a secondary basis, for a gastrointestinal disability other than GERD and IBS, to include ulcerative colitis and Crohn's disease.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).

III.  Entitlement to a Higher Initial Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right-sided facial keloids are currently evaluated at 50 percent disabling under the Schedule of Ratings - Skin, DC 7800.  38 C.F.R. § 4.118 (2017).  Under DC 7800, an 80 percent rating is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

The eight characteristics of disfigurement, for the purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800 at Note (1) (2017).

B.  Factual Background and Analysis

The Veteran contends his service-connected right-sided facial keloids warrant a higher initial disability rating.

In a January 2009 letter from Dr. A. M., the Veteran's private physician, Dr. A. M. notes that the Veteran's right-sided facial keloid along his jaw is disfiguring with marked hypo- and hyper-pigmentation.

In February 2009, Dr. A. M. provided an evaluation of the Veteran's right-sided facial keloids.  He did not indicate which specific tests were performed, nor did he note specific measurements pertaining to the Veteran's right-sided facial keloids.  Instead, Dr. A. M. indicated ?yes" next to six out of eight characteristics of disfigurement, to include a scar length of 5or more inches (13 or more centimeters); a scar at least one-quarter inch (0.6 centimeters) wide; surface contour of scar elevated or depressed on palpation; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); skin texture abnormal in areas exceeding 6 square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).

During a June 2009 VA examination, the Veteran reported symptoms of pain and skin breakdown with regard to his right-sided facial keloids.  The examiner measured the scar to be 13 centimeters in length and 2 centimeters in width, noting that the scar is painful on examination.  Skin breakdown was not found.  The examiner noted the scar adhered to underlying tissue and, on palpation, the scar was elevated.  Hyper-pigmentation of the scar was noted, as well its irregular texture.

The Veteran was afforded an additional VA examination in April 2015.  His right-sided facial keloid along his jaw measured 8.5 centimeters in length and 2 centimeters in width.  Negative findings were noted by the examiner with respect to an elevated or depressed scar on palpation; the scar adhering to underlying tissue; abnormal pigmentation over an area of 39 square centimeters; abnormal skin texture over an area of 39 square centimeters; underlying soft tissue missing; and skin inflexible for an area of 39 square centimeters.  The examiner noted an overall improvement in the Veteran's right-sided facial keloid scar.

Upon review of the record, the Board finds that an initial rating in excess of 50 percent for the Veteran's service-connected right-sided facial keloids is not warranted.  

In making this finding, the Board accords significant probative weight to the Veteran's April 2015 VA examination report, which notes marked improvement in the Veteran's right-sided facial keloids scar, to the extent that the Veteran meets only one of the eight characteristics of disfigurement, specifically that the scar's width is 2 centimeters.  Despite this significant improvement, reviewing the entire appeals period and turning to the June 2009 VA examination, the Veteran met four of the eight characteristics for disfigurement, specifically, the length requirement, width requirement, the requirement that the scar adhere to underlying tissue, and the requirement that the scar be elevated on palpation.  Although the examination report notes a finding of hyper-pigmentation of the scar, as well as irregular skin texture over the scar, the additional requirement under these characteristics of disfigurement is that the affected area of the scar be at least 39 square centimeters.  At the time of the Veteran's June 2009 VA examination, his scar was 13 centimeters in length and 2 centimeters in width, for an overall area of 26 square centimeters.  Hence, he does not fully meet those two additional characteristics of disfigurement.  Therefore, throughout the period on appeal, the Veteran's right-sided facial keloid scar meets four of the eight characteristics for disfigurements, which warrants his current initial 50 percent disability rating and nothing higher.

The Board has considered the Veteran's private February 2009 evaluation by Dr. A. M., which notes the Veteran's right-sided facial keloid scar meets six out of eight characteristics of disfigurement.  While Dr. A. M. indicated a ?yes" next to these characteristics, indicating that the Veteran's keloid scar meets these requirements, at the top of the evaluation, Dr. A. M. indicated a ?0" under whether any specific tests or measurements were conducted, suggesting that the Veteran's right-sided facial keloid was not measured.  This is further supported by the fact that for each of the eight characteristics of disfigurement, while Dr. A. M. indicates the Veteran meets the criteria, again, Dr. A. M. did not provide any measurement or additional rationale, other than a ?yes."  As the eight characteristics of disfigurement under DC 7800 are primarily measurement-driven for rating purposes, the Board affords greater probative weight to the Veteran's June 2009 VA and April 2015 VA examination reports, which provide specific measurements pertaining to the Veteran's right-sided facial keloids.

In sum, the Board finds that an initial disability rating in excess of 50 percent for the Veteran's service-connected right-sided facial keloids is not warranted. Throughout the rating period on appeal, the Veteran's right-sided facial keloid scar has, at most, reflected four of the eight characteristics of disfigurement under DC 7800.  Accordingly, the Board finds that the current 50 percent initial rating for the Veteran's service-connected right-sided facial keloids is appropriate.



ORDER

Entitlement to service connection for a gastrointestinal disability other than GERD and IBS, to include ulcerative colitis and Crohn's disease is denied.

Entitlement to an initial rating in excess of 50 percent for right-sided facial keloids is denied.


REMAND

In December 2017, the Veteran submitted increased rating claims pertaining to his service-connected hypertension, left hip osteoporosis, right hip osteoporosis, osteoporosis of the back, GERD, and IBS.  In a January 2018 statement, the Veteran indicated that due to a worsening of these service-connected disabilities, his ability to work has been extremely limited.  As the foregoing issues have not been adjudicated by the AOJ, nor developed for appellate consideration, the Board does not have jurisdiction over them.  However, the Board finds that such issues are inextricably intertwined with the TDIU issue on appeal.  As such, they must be adjudicated prior to appellate consideration of the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issues of entitlement to a rating in excess of 10 percent for GERD and IBS; entitlement to a compensable rating for hypertension; entitlement to a compensable rating for osteoporosis of the back; entitlement to a compensable rating for osteoporosis of the left hip; and entitlement to a compensable rating for osteoporosis of the right hip.  Notice of the determination, and the Veteran's appellate rights, should be provided to the Veteran and his representative.  Only if a timely notice of disagreement has been received, and after issuance of a statement of the case, a timely substantive appeal is received, should the matters be referred to the Board for appellate consideration.

2. After completing all indicated development, to include the adjudication of the increased rating claims referenced above, the AOJ should readjudicate the Veteran's claim for entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


